Case 2:19-cr-00037 Document12 Filed 02/06/19 Page 1 of 4 PagelD #: 18

UNITED STATES DISTRICT COURT FOR TH
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-1
FEBRUARY 5, 2019 SESSION

   

i RORY L. PERRY Il, CLERK
ne US. District Court
@outhem District of West Virginia

 

 

 

UNITED STATES OF AMERICA —

21 U.S.C. § 841 (a) (1)

18 U.S.C. § 924(c) (1) (A)
D’‘ALFONZA V. MIKELL 18 U.S.C. § 922 (g) (1)

18 U.S.C. § 924 (a) (2)

INDICIMENT
The Grand Jury Charges:
COUNT ONE
(Possession with Intent to Distribute
Methamphetamine and Heroin)

On or about January 10, 2019, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant D’ ALFONZA V. MIKELL knowingly and
intentionally possessed with intent to distribute a quantities of
methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule II controlled substance, and heroin, a Scnedule I
controlled substance.

In violation of Title 21, United States Code, Section

841 (a) (1).
Case 2:19-cr-00037 Document 12 Filed 02/06/19 Page 2 of 4 PagelD #: 19

COUNT TWO
(Carrying a Firearm During a Drug Trafficking Crime)

On or about January 10, 2019, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant D’ALFONZA V. MIKELL knowingly use and carry a
firearm, that is, a Smith & Wesson SW40VE, .40 caliber pistol,
during and in relation to a drug trafficking crime for which
defendant may be prosecuted in a court of the United States, that
is, possession with intent to distribute quantities of
methamphetamine, its salts, isomers, and salts of its isomers, a
Schedule II controlled substance, and heroin, a Schedule I
controlled substance, in violation of 21 U.S.C. § 841 (a) (1).

In violation of Title 18, United States Code, Section

924 (c) (1) (A).
Case 2:19-cr-00037 Document 12_ Filed 02/06/19 Page 3 of 4 PagelD #: 20

COUNT THREE
(Felon in Possession of Firearm)

1. On or about January 10, 2019, at or near Charleston,
Kanawha County, West Virginia, and within the Southern District of
West Virginia, defendant D’ALFONZA V. MIKELL did knowingly possess
a firearm, that is, a Smith & Wesson SW40VE, .40 caliber pistol,
in and affecting interstate commerce.

2. At the time defendant D’ALFONZA V. MIKELL possessed the
aforesaid firearm, he had been convicted of a crime punishable by
imprisonment for a term exceeding one year, as defined in 18 U.S.C.
§ 921 (a) (20), that is, convicted on or about February 19, 2013, in
Franklin County, Ohio, of Burglary Without Specification, in
violation of Section 2911.12 of the Ohio Revised Code.

In violation of Title 18, United States Code, Sections

922(g) (1) and 924 (a) (2).
Case 2:19-cr-00037 Document 12 Filed 02/06/19 Page 4 of 4 PagelD #: 21

NOTICE OF FORFEITURE

 

1. The allegations contained in Counts One, Two, and
Three of this Indictment are hereby realleged and incorporated
by reference for the purpose of alleging forfeitures pursuant
to 28 U.S.C. § 2461(c), 18 U.S.C. § 924(d) (1), and Rule 32.2(a)
of the Federal Rules of Criminal Procedure.

2. In accordance with 28 U.S.C. § 2461(c), 18 U.S.C. §
924(d) (1), and Rule 32.2(a) of the Federal Rules of Criminal
Procedure and premised upon the conviction of defendant D’ALFONZA
V. MIKELL of a violation of 21 U.S.C. § 841(a)(1), 18 U.S.C. §§
924(c) (1) (A), 922(g) (1) and 924(a)(2) as set forth in this
Indictment, defendant D’ALFONZA V. MIKELL shall forfeit to the
United States the firearm involved in or used in such firearm
offenses, including, but not limited to, the following:

a. a Smith & Wesson SW40VE, .40 caliber pistol, serial
number PDC4936,
seized by police on or about January 10, 2019.

MICHAEL B. STUART
United States Attorney

 
     

B Vy * Pe Pe nna

Le“ ALEXANDER HAMNER
Assistant United States Attorney
